Citation Nr: 1112733	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-15 868	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2006 for the grant of service connection for peripheral neuropathy of the upper and lower extremities.

2.  Entitlement to an increased rating for a psychiatric disability, evaluated as 100 percent disabling from August 26, 2003, and 50 percent disabling prior thereto.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1967 to November 1969.

2.  On January 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


